Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered December 16, 1981, convicting him of criminal possession of a weapon in the third degree and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was found guilty of firing a shotgun towards a group of people. He contends on appeal that the evidence against him was insufficient to establish guilt beyond a reasonable doubt.
“The standard for reviewing the legal sufficiency of evidence in a criminal case is whether ‘after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621, quoting from Jackson v Virginia, 443 US 307, 319).
Defendant here was identified by two witnesses, one of whom had known defendant for 10 to 15 years. Additionally, defendant’s shotgun, containing one spent shell and one live round, was recovered near the scene of the shooting where the second witness saw defendant dispose of the weapon. The evidence was sufficient to establish defendant’s guilt beyond a reasonable doubt. We have examined defendant’s other contentions and find them to be either unpreserved or without merit. Mollen, P. J., Titone, O’Connor and Rubin, JJ., concur.